OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03907 The Empire Builder Tax Free Bond Fund (Exact name of registrant as specified in charter) 546 Fifth Avenue, 7th Floor New York, New York (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 953-7800 Date of fiscal year end:February 29, 2012 Date of reporting period: February 29, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE EMPIRE BUILDER TAX FREE BOND FUND ANNUAL REPORT February 29, 2012 THE EMPIRE BUILDER TAX FREE BOND FUND LETTER TO SHAREHOLDERS Dear Shareholder, We are pleased to present The Empire Builder Tax Free Bond Fund (the “Fund”) Annual Report for the year ended February 29, 2012 For the past year, the Builder Class was up 4.05% while the Premier Class was up 4.21%. The Federal Reserve Board has left the Federal Funds Rate, the key target rate on loans between member banks, at recent lows (between 0% and 0.25%). In our view, this low rate environment has helped the economy improve. The stock market has had a good recovery, but the housing market and unemployment remain a great concern and we believe will for years to come. We expect taxes to eventually increase on both the federal and state levels, based on the size of the federal and state deficits. If this happens, itshould make your investment in the Fund more attractive on a taxable-equivalent basis. We also believe that inflation will eventually increase, which will cause interest rates to rise. We expect this will allow us to pick up additional yield when we reinvest our bonds with shorter-term maturities. (As of February 29, 2012, the Fund’s weighted average portfolio maturity was 2.88 years.) We will continue to focus on maintaining the high credit quality of the bonds in the Fund. When the right opportunities present themselves, we will continue to extend the duration of the portfolio cautiouslywith the goal ofenhancingreturns whileseeking to keepprincipal intact. In our opinion, The Empire Builder Tax Free Bond Fund is well-positioned for the next year. Its no-load structure continues to offer value to the shareholder because there is no charge to purchase shares. Because of the current disparity between municipals and Treasuries, we believe it is an excellent time to purchase additional shares of The Empire Builder Tax Free Bond Fund through our automatic investment program (also known as “dollar cost averaging”*). This program can help shareholders follow a disciplined investment plan. Please call the customer service desk at 1-800-847-5886 for information on how to participate. We look forward to helping you meet your investment needs. Sincerely, Seth M. Glickenhaus President * Dollar cost averaging does not insure a profit and does not protect against loss in declining markets. An investor should consider his or her financial ability to continue making additional investments through periods of low share price levels. The Fund’s income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). 2 THE EMPIRE BUILDER TAX FREE BOND FUND LETTER TO SHAREHOLDERS (Continued) Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. Total return figures include change in share price, reinvestments of dividends and capital gains and do not reflect taxes that a shareholder would pay on Fund distributions (if any) or on the redemption of Fund shares. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information for the most recent month end, please call 1-800-847-5886. For more complete information on The Empire Builder Tax Free Bond Fund, you may request a prospectus by calling 1-800-847-5886. You should consider the Fund’s investment objectives, risk and expenses carefully before you invest. Information about these and other important information is in the Fund’s prospectus which you should read carefully before investing. Not FDIC insured. May lose value. No bank guarantee. 3 THE EMPIRE BUILDER TAX FREE BOND FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE As we mentioned last year, the 10-year Treasury bond is the leading benchmark for long-term interest rates. Interest rates in the 10-year Government Bond Market for the fiscal year ended February 29, 2012 began at approximately 3.41% and ended at 1.97%. It was a volatile market this year; the 10-year Treasury Bond traded in a range of approximately 1.71% to 3.57%. Throughout the year, we saw dramatic shifts in the interest rate of the 10-year bond. Because of the volatility in the bond markets last year we kept the averageportfolio maturityof the Fund relatively short to protect its principal. By having a large portion of the Fund's portfolio securitiesdue within five years,the Fund was more stable in a volatile rate environment. The tradeoff is that we give up possible higher returns from longer dated bonds. We have been in a historically low interest environment now for several years which has also limited the return on the Fund. The performance data on the following pages assumes that all dividends and distributions are reinvested at net asset value. Neither the return calculations nor the comparison data reflect taxes a shareholder would pay on Fund distributions (if any) or on the redemption of Fund shares. The performance data quoted represents past performance and future returns may be higher or lower. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Past performance is not a guarantee of future results. 4 THE EMPIRE BUILDER TAX FREE BOND FUND - BUILDER CLASS PERFORMANCE INFORMATION (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Empire Builder Tax Free Bond Fund – Builder Class and the Barclays Capital Municipal Bond Index Average Annual Total Returns (Unaudited) 1 Year 5 Years 10 Years Expense Ratio* The Empire Builder Tax Free Bond Fund - Builder Class 4.05% 2.76% 3.11% 1.17% Barclays Capital Municipal Bond Index 12.42% 5.50% 5.32% NA * The above expense ratio is from the Fund’s prospectus dated June 28, 2011. Additional information pertaining to the Fund’s expense ratio for the year ended February 29, 2012 can be found in the Financial Highlights. 5 THE EMPIRE BUILDER TAX FREE BOND FUND - PREMIER CLASS PERFORMANCE INFORMATION (Unaudited) Comparison of the Change in Value of a $20,000 Investment in The Empire Builder Tax Free Bond Fund – Premier Class and the Barclays Capital Municipal Bond Index Average Annual Total Returns (Unaudited) 1 Year 5 Years 10 Years Expense Ratio* The Empire Builder Tax Free Bond Fund - Premier Class 4.21% 2.92% 3.31% 1.07% Barclays Capital Municipal Bond Index 12.42% 5.50% 5.32% NA * The above expense ratio is from the Fund’s prospectus dated June 28, 2011. Additional information pertaining to the Fund’s expense ratio for the year ended February 29, 2012 can be found in the Financial Highlights. 6 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS February 29, 2012 MUNICIPAL SECURITIES — 95.8% Credit Ratings* Par Value Value New York City and New York City Agencies — 11.8% Hudson Yards Infrastructure Corp., Revenue, Series A, 5.75%, due 02/15/2047, Par Call 02/15/2021 @ 100 A2/A $ $ New York City, General Obligation, Series C, 5.50%, due 08/01/2014, Par Call 02/01/2013 @ 100 Aa2/AA New York City, General Obligation, Series E-1, 6.25%, due 10/15/2028, Par Call 10/15/2018 @ 100 Aa2/AA New York City, Housing Development Corp., Multi-Family Housing Revenue, Series M, 4.40%, due 05/01/2014, Non-Callable Aa2/AA 4.45%, due 11/01/2014, Non-Callable Aa2/AA 4.60%, due 05/01/2015, Non-Callable Aa2/AA 4.65%, due 11/01/2015, Non-Callable Aa2/AA 6.75%, due 11/01/2033, Par Call 11/01/2018 @ 100 Aa2/AA Total New York City and New York City Agencies $ New York State Agencies — 52.0% Dormitory Authority of the State of New York — 44.3% City University System Consolidated Fifth General Resolution, State Supported Debt, Revenue, Series E, 6.125%, due 01/01/2031, Par Call 01/01/2019 @ 100 NR/AA- $
